Frank E. Kohl Leavenworth County Attorney County Courthouse 4th  Walnut Leavenworth, KS 66048
Dear Mr. Kohl:
You request our opinion regarding the authority of county treasurers to assess a fee for the production and issuance of the individual identification cards issued to disabled veterans for parking privileges.
K.S.A. 8-161 provides for issuance of distinctive license plates for use by disabled veterans meeting the definition set forth in K.S.A.8-160.  Such license plates are to be issued and registration made, free of charge.  K.S.A. 8-161 provides further:
  "The director of vehicles shall also issue to the disabled veteran an individual identification card which must be carried by the disabled veteran when the motor vehicle being operated by the disabled veteran or used for the transportation of such disabled veteran is parked in a designated accessible parking space."
There is no mention in the statute of any fee for this identification card.  Neither is there any language specifically making the card free of charge.
The above-quoted language was added to K.S.A. 8-161 in 1986. L. 1986, ch. 36, § 10.  The enactment containing the amendment to K.S.A. 8-161
also contained a new provision which was codified at K.S.A. 1993 Supp.8-1,125.  L. 1986, ch. 36, § 2. K.S.A. 1993 Supp. 8-1,125 provides for the issuance of license plates, placards and individual identification cards for parking privileges to any person with a disability as defined by K.S.A. 1993 Supp. 8-1,124. K.S.A. 1993 Supp. 8-1,125 specifically authorizes the secretary of revenue to adopt rules and regulations to prescribe a fee for individual identification cards "issued pursuant to [that] section."  The secretary has promulgated a rule which sets the fee "for any individual identification card issued to a handicapped person pursuant to L. 1986, ch. 36, Sec. 2." K.A.R. 92-51-40.  Further, K.S.A. 1993 Supp. 8-145d establishes a service fee to be paid to the county treasurer for any "identification card issued under K.S.A. 8-1,125." Neither K.S.A. 1993 Supp. 8-1,125 nor K.S.A. 1993 Supp. 8-145d reference K.S.A. 8-161.  Likewise, K.S.A. 8-161 does not incorporate the provisions of K.S.A. 1993 Supp. 8-1,125 or 8-145d. We have been unable to locate any fee provisions for individual identification cards issued pursuant to K.S.A. 8-161.
In Attorney General Opinion No. 93-80 we concluded that because the fees allowed to be collected by the county treasurer for registration and related services are specifically set forth in the statutes, and because those statutes are uniform, the treasurer had no authority to assess any fees in addition to those prescribed by statute.  We believe this analysis is equally applicable here.  It is therefore our opinion that a county treasurer has no authority to collect a fee for the production or issuance of an individual identification card issued to a disabled veteran for parking privileges pursuant to K.S.A. 8-161.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
RTS:JLM:jm